Case 18-61584-grs        Doc 45    Filed 06/17/19 Entered 06/17/19 14:54:32          Desc Main
                                   Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

IN RE:

CHRISTOPHER ALBERT BLAKE LEWIS                                     CASE NO: 18-61584
KRISTEN DAWN LEWIS

DEBTOR(S)                                                          CHAPTER 13


                                        ORDER TO MODIFY


         The above-styled cause having come before the court pursuant to notice on the Motion to

Modify Confirmed Plan filed by the Debtor, and the Court having reviewed the record, and being

otherwise sufficiently advised:

         IT IS HEREBY ORDERED AS FOLLOWS:

   1. The Debtor is hereby granted leave to file a modified bankruptcy plan to include the total

         amount of delinquent mortgage payments, fees and expenses in the amount of $2,111.14

         per the Agreed Order (Doc 38) dated May 20, 2019.

   2. The total amount of pre-petition arrearages and post-petition arrearages, fees and

         expenses shall be $6,594.45.

   3. The Debtors’ bankruptcy plan shall increase to $345.15 per month for the remainder of

         the bankruptcy plan.

   4. The Debtors are deemed up to date on their mortgage payment through June 1, 2019 per

         the Agreed Order

   5. The modified plan dated May 22, 2019 (Doc 42) shall be filed and deemed confirmed.
       Case 18-61584-grs          Doc 45        Filed 06/17/19 Entered 06/17/19 14:54:32                          Desc Main
                                                Document      Page 2 of 2




                  COPIES TO:

                       Hon. Beverly Burden

                       Hon. James P. Bowling

                       Kirkland, Cain & Horn, PLLC
                       Attn: Zachary A. Horn
                       305 Ann Street, Suite 300
                       PO Box 1100
                       Frankfort, KY 40602



                       And all creditors of interest


                  Pursuant to Local Rule 9022-1(c), James P. Bowling, shall cause a copy of this order to be
                  served on each of the parties designated to receive this order pursuant to Local Rule 9022-
                  1(a) and shall file with the court a certificate of service of the order upon such parties within
                  10 days hereof.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Gregory R. Schaaf
                                                                   Bankruptcy Judge
                                                                   Dated: Monday, June 17, 2019
                                                                   (grs)
